Citation Nr: 1456344	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  08-21 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease, lumbosacral spine with lumbosacral strain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1962 to October 1962 and from May 1963 to March 1965. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans' Affairs (VA).

In August 2013, a Board hearing was held at the RO before the undersigned Acting Veterans Law Judge (AVLJ); a transcript of the hearing is of record.

The Veteran's petition to reopen this claim was granted by the Board in a May 2014 decision.  The claim was then remanded for further development.  Specifically, the Veteran was to be afforded a new VA examination to provide an etiological opinion regarding his back condition.  Review of the completed development reveals that at least substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is proceeding with its adjudication of this claim.


FINDING OF FACT

The Veteran's current lower back condition was not caused by or is otherwise related to his active duty service.  


CONCLUSION OF LAW

The criteria to establish service connection for degenerative disc disease, lumbosacral spine with lumbosacral strain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014).  In this case, a pre-adjudication VCAA notice letter was sent to the Veteran in December 2007 prior to adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  This letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The Veteran has not alleged that any error in notice exists.  Thus, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained and associated with the claims file all identified relevant VA and private treatment records.  Additionally, the Veteran was given a VA examination to assess the etiology of his claimed lower back condition.  When VA undertakes to provide an examination or obtain an opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes that this opinion is wholly adequate, as it is predicated on a full reading of the medical records in the Veteran's claims file for pertinent history.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also considered all of the relevant evidence of record and provided an explanatory rationale for the opinion generated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion in response to this § 1151 claim has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

II. Standard of Review

In deciding this claim, the Board has reviewed all of the relevant evidence in the physical and electronic (Veterans Benefits Management System (VBMS) and Virtual VA) portions of the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


III. Service Connection

The Veteran contends that he suffers from low back problems as a result of his active duty service.  He has variously alleged that these are due to separate in-service incidents: an accident aboard an aircraft carrier when he was lifting a disarmed bomb, saving a woman from a burning house, and a car accident.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014).  A degenerative condition of the back would avail the Veteran to the presumptive service connection.  However, he has not submitted any medical evidence indicating he was diagnosed with such a degenerative condition within one year of his discharge from service.   Therefore, presumptive service connection is inapplicable in this instance.

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The question of whether medical, versus lay, evidence is needed to support a claim is entirely dependent on the type of condition being claimed and is made on a case-by-case basis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Unlike simple conditions, the diagnosis and origins of a degenerative condition of the back is a medically complex issue not readily amenable to probative lay comment.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (also discussing this axiom in a claim for rheumatic heart disease).

Even once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

In determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

With regards to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, we may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  However, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons based on medical evidence in the record for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. Derwinksi, 1 Vet. Appl. 171 (1991)).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303 -04.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In order to grant a Veteran's claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Turning now to the facts of the case, service treatment records do show some treatment for low back problems.  In January 1964, the Veteran was noted to be suffering from dizziness, neck and back pain, chills and constipation with a temperature of 101.  The diagnostic assessment was viral flu syndrome.  In January 1965, medical personnel indicated that the Veteran had had an appendectomy in December 1965.  He had then done well until having an auto accident on January 15, 1965, after which he began having low back pain, especially on the right.  As a result he was provided with consultative examinations, including a physical therapy evaluation.  X-rays of the lumbar spine were negative and the Veteran was not found to have any evident muscle spasm.  He did have minimal right costovertebral angle tenderness.  At the physical therapy consultation, the low back was found to be essentially normal and back exercises were recommended.

Furthermore, the Veteran's claims file does contain a letter that awards the Veteran a Navy Commendation Medal for saving an elderly woman from her burning home on May 9, 1964.  The letter does not indicate whether the Veteran was injured at this time.  

The Veteran was in a motor vehicle accident in February 1972.  Private treatment records the day of the accident diagnose him with a lumbar strain.  Radiographic imaging was performed at this time, but the impression was "normal lumbar spine."  

As part of his original claim for service connection, the Veteran was afforded a VA examination which occurred in December 1974.  It reports that he complained of back pain located in his lower back.  He was diagnosed with a low back strain.  The examiner stated that there was no evidence of spondylolysis or spondylolisthesis in the section regarding radiographic findings.  

There are several private treatment records from the office of Dr. R.S. dated between 1974 and 1977 that detail treatment for low back pain.  In May 1974 the Veteran received treatment for low back pain which he stated began in February 1972 following a truck accident.  A myelogram was performed in June 1974.  In August 1974, it was noted that the Veteran may have "possible lumbar disc trouble."  In January 1975, he was diagnosed with osteoarthritis of the lumbar spine.  

There is a January 1976 VA treatment note concerning pain in his back and neck.  There, x-rays of his spine showed "no radiologic changes compatible with either osteoarthritis or rheumatoid arthritis."  

There exists a June 1976 statement from a fellow service-member that states he saw the Veteran in back pain at the Portsmouth Naval Hospital while in service.  

There are also private records beginning in 2000 from the office of Dr. D.S.  A March 2000 CT-scan showed osteophytes and moderate facet joint degenerative changes in the lumbar spine.  In May 2000, a diagnosis of lumbar spinal stenosis was assigned.  In an October 2000 treatment note, the Veteran told the physician that he hurt his back in November of 1996 while working at a VA hospital.  The Veteran underwent a laminectomy with foraminotomy procedure on his lumbar spine in December 2000.  A September 2001 MRI showed "changes of spondylosis at multiple lumbar levels."  In June 2006, an MRI showed a disk extrusion at L3-4 with moderate canal narrowing and foraminal narrowing at L4-5.  He was treated for lumbar back pain by Dr. D.S. throughout 2006 and 2007.  In April 2010, he underwent a spinal osteotomy.  

There are also VA treatment records detailing the Veteran's back pain.  He sought treatment in April 2009 for back pain that radiated into his right leg; it was noted he took oxycodone, trazodone, and gabapentin.  A September 2009 note assessed lumbar spondylosis with myelopathy, lumbar spinal fusion, polyarthritis, and obesity.  An MRI performed in November 2009 showed multilevel degenerative changes in the lumbar spine.  

In light of the above, it is clear that the Veteran has a current condition of his lumbar spine.  It is also clear that he was treated for back pain while in service, both before and after a car accident in 1965.  The remaining issue is whether a nexus exists between his current condition and an in-service injury or event.  

The Veteran submitted a statement from Dr. D.S. dated October 2013.  Dr. D.S. stated that the Veteran suffered from spinal degeneration that had required multiple surgeries and opined that, after extensive review of past history, the condition was as likely as not to have arisen from his military service.  

The Veteran underwent a VA examination for his lumbar spine condition in July 2014.  The examiner indicated that she reviewed the claims file.  The examiner marked that the Veteran had degenerative arthritis of the spine, intervertebral disc syndrome, chronic thoracolumbar spine scoliosis and kyphosis status post multiple level laminectomy and spinal surgeries with residual painful scar, and bilateral lumbar spine radiculopathy.  The Veteran stated that his back pain began after saving the woman from the burning house in 1964.  He also stated that he was in an in-service motor vehicle accident in 1965.  He stated he further remembered hurting his back when attempting to pick up an unloaded bomb on an aircraft carrier.  He noted that he had five back surgeries in the past. 

The Veteran described his back pain as near constant with variable intensity.  He also described bilateral leg pain radiating from his lower back which kept him from sleeping.  The examiner performed a full examination of the Veteran's thoracolumbar spine, the results of which are contained in the report, along with summaries of past x-rays and MRIs.  

The examiner ultimately opined that the Veteran's lower back condition was less likely than not incurred in or caused by his active duty service.  The examiner indicated that he reviewed all statements submitted by the Veteran and his fellow servicemen.  She then summarized all of the relevant medical evidence in the claims folder, including the STRs detailing back treatment both before and after the January 1965 motor vehicle accident, the private records from the 1970s detailing severe lumbar pain following a work-related injury, and the private records from the 2000s detailing his multiple back surgeries and degenerative condition.  

The examiner then stated that current clinical findings were most consistent with a diagnosis of rheumatoid arthritis and chronic thoracolumbar spine degenerative disease with scoliosis and kyphosis, status post multiple level laminectomy and spinal surgeries with residual painful scar.  There was also evidence of intervertebral disc syndrome and radiculopathy.  She stated that it was not likely that this current condition was related to his military service.  

As rationale, she stated that the Veteran had acute episodes of low back pain while in the military, which was associated with systemic illness in November 1963 and a motor vehicle accident in 1965.  She continued that these conditions had resolved according to the normal findings on the Veteran's separation examination dated March 1965.  She then stated that the Veteran was next treated for rheumatoid arthritis and back pain in the 1970's following a work injury.  She stated that it was more likely that the current low back disability was related to the rheumatoid arthritis and sequel from the work-related back injury and post-surgical chronic pain.  

While the statement of Dr. D.S. is afforded weight, as he has been the Veteran's treating physician since at least 2000, the Board is placing greater weight on the opinion of the July 2014 VA examiner.  Dr. D.S. provided no basis for his opinion.  There is no indication he reviewed the Veteran's service treatment records or the private records from the 1970s concerning his back pain in treatment following a February 1972 on-the-job car accident.  Thus, the first and third steps of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), dictate that the Board must limit the amount of weight given to the opinion.

It is clear from the VA examiner's report that she considered the Veteran's entire history when rendering her opinion that his back condition was more likely related to his post-service back injury.  She also provided a clear, well-reasoned rationale as to why she thought that the current condition did not relate back to service.  As such, the Board is placing the greater amount of weight on her conclusions.  

The Veteran, as a lay person, is not competent to provide an opinion as to the etiology of his degenerative back condition.  Furthermore, the Board notes that the Veteran has presented new theories of entitlement at different points in history since first filing claim in the 1970s.  The Board also notes that according to the private treatment records on the 1970s, he told his treating physician that the pain had started following a then-recent, and post-service, car accident and did not mention an in-service injury.  This calls into question the credibility of the Veteran's statements.  

With greater weight placed on the VA examiner's opinion that the Veteran's current lower back condition is unrelated to active duty service, the preponderance of the evidence is against the Veteran's claim for service connection and the benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Therefore, his claim for service connection for degenerative disc disease, lumbosacral spine with lumbosacral strain is denied.  


ORDER

Entitlement to service connection for degenerative disc disease, lumbosacral spine with lumbosacral strain is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


